Exhibit 10.2

EXECUTION COPY

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (“Agreement”) dated as of this 30th day of November,
2007 is made by Harry and David, an Oregon corporation (the “New Borrower”),
pursuant to the Credit Agreement dated as of March 20, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Harry and David Operations Corp., a Delaware corporation (the
“Old Borrower”), Harry & David Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto, the Lenders party thereto, UBS Securities LLC, as
Arranger, UBS Loan Finance LLC, as a Lender and Swingline Lender, UBS AG,
Stamford Branch, as Issuing Bank, Administrative Collateral Agent and
Administrative Agent, and GMAC Commercial Finance LLC, as Collateral Agent.
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement the Lenders have (i) made and
committed to make Revolving Loans and Swingline Loans to the Old Borrower and
(ii) provided credit support for the issuance of Letters of Credit for the
account of the Old Borrower;

WHEREAS, as of the date of this Agreement, the aggregate outstanding principal
balance of the Revolving Loans is $40,000,000.00, the aggregate outstanding
principal balance of the Swingline Loans is $0.00 and the outstanding Letter of
Credit obligations are $1,200,000.00;

WHEREAS, the Old Borrower has adopted a plan of corporate reorganization (the
“Reorganization”), whereby:

1. Bear Creek Stores, Inc., will merge with and into the New Borrower with the
New Borrower as the surviving corporation;

2. Bear Creek Direct Marketing, Inc. will merge with and into the New Borrower
with the New Borrower as the surviving corporation; and

3. the Old Borrower will merge with and into the New Borrower with the New
Borrower as the surviving corporation.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Borrower, the New Borrower hereby
agrees with the Lenders as hereinafter set forth:

1. Assumption of Obligations. The New Borrower hereby assumes, as its direct and
primary obligation, payment of all of the Obligations of the Old Borrower owing
to the Lenders and the Agents on the date hereof, and agrees to make all
payments required under the Credit Agreement and/or any of the other Loan
Documents to discharge such Obligations as they become due or are declared due.
The New Borrower also elects to be the “Borrower” for purposes of the Credit
Agreement and each of the other Loan Documents, effective from the date hereof,
and agrees to assume, perform and discharge all of the Obligations of the
Borrower under the Credit Agreement, to perform and observe all of the covenants
and conditions of the Credit Agreement and each of the other Loan Documents to
be performed or observed by the Borrower thereunder, and to be bound in all
respects by the terms of the Credit Agreement and each of the other Loan
Documents, as if the New Borrower were originally signatory thereto as the
Borrower.

 



--------------------------------------------------------------------------------

2. Acknowledgment of Liens. The New Borrower hereby acknowledges and agrees that
all property, whether real or personal, tangible or intangible, which the New
Borrower receives or acquires an interest in as a result of the Reorganization
shall be received or acquired subject to any and all Liens granted to the
Collateral Agent for the benefit of the Lenders.

3. Reaffirmation, Grant of Security Interest. The New Borrower hereby ratifies
and affirms its obligations under each of the Loan Documents executed by the New
Borrower and its grant of liens on or security interests in its property,
whether real or personal, tangible or intangible, pursuant to such Loan
Documents, and acknowledges and agrees that each such Loan Document shall remain
in full force and effect in accordance with its terms after the Reorganization.
Further, the New Borrower hereby pledges and grants to the Collateral Agent, for
its benefit and for the benefit of the Secured Parties, a lien on and security
interest in all of the Pledged Collateral of the New Borrower as collateral
security for the payment and performance in full of all of the Secured
Obligations and Intercompany Obligations, including any such Secured Obligations
and Intercompany Obligations of New Borrower as the “Borrower”.

4. Representations and Warranties. The New Borrower hereby represents and
warrants to each Lender and the Agents as of the date hereof that:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation; it is duly qualified
and in good standing (to the extent such concept is applicable to the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where failure to so qualify or be in good
standing (other than in the jurisdiction of its incorporation), individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and it has the corporate power and authority to own its property
and assets and to conduct its business substantially as such business is
proposed to be conducted following the Reorganization, and to execute, deliver
and perform its obligations under this Agreement (and, thereby, to perform its
obligations under the Credit Agreement), each other Loan Document to which it is
a party or which it assumes pursuant hereto or by which it is bound.

(b) It has taken all necessary corporate action to authorize the execution and
delivery of, and the performance of its obligations under, this Agreement and
each other Loan Document to which it is a party or which it assumes pursuant
hereto or by which it is bound. This Agreement and each other Loan Document to
which it is a party or which it assumes pursuant hereto or by which it is bound
have been duly executed and delivered and constitute the legal, valid and
binding obligations of the New Borrower in accordance with their terms, except
as enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity which may
limit the availability of remedies.

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by the New Borrower of this
Agreement and each Loan Document to which it is a party or which it assumes
pursuant hereto or by which it is bound does not and will not violate any
Requirements of Law (including, without limitation, the Securities Act of 1933
or the Securities Exchange Act of 1934 or Regulation T, U or X of the Board of
Governors of the Federal Reserve System) or any contractual obligation of the
New Borrower or any of its Subsidiaries and, except as contemplated by the
Security Documents, do not and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues pursuant to any
Requirements of Law or any such contractual obligation of the New Borrower, and
the New Borrower is not in violation of or in default under any such
Requirements of Law or contractual obligation the consequences of which default
or violation, singly or in the aggregate, would be likely to have a material
adverse effect on the business, operations, property or financial or other
condition of the New Borrower.

(d) Except as set forth on Schedule I hereto, no consent of any Person is
required under any contractual obligation of the New Borrower (including
contractual obligations assumed by the New Borrower pursuant to this Agreement),
and no consent or authorization of, or filing with, any Governmental Authority
or any securities exchange is required of the New Borrower or of any other
Person in connection with the execution, delivery or performance by the New
Borrower of this Agreement, each Loan Document to which it is a party or which
it assumes pursuant hereto or by which it is bound, or the assignment of, and
the grant of a Lien in, the Collateral by the New Borrower in the manner and for
the purpose contemplated by the Security Documents. All consents, authorizations
and other approvals and filings set forth on Schedule I have been obtained or
made and are in full force and effect.

(e) Appropriate financing statements have been filed in the necessary
jurisdictions with respect to Collateral in which the New Borrower has or will
have rights upon the Reorganization and as to which financing statements are
required to be filed, appropriate steps have been taken with respect to other
Collateral in which the New Borrower has or will have rights upon the
Reorganization as requested by the Collateral Agent, and the Lien created by the
Security Agreement on such Collateral is, or upon the Reorganization will be, a
valid, continuing and perfected Lien, subject only to Permitted Liens.

5. Address for Notices. The address to which notices to the New Borrower under
the Credit Agreement should be directed is:

Harry and David

2518 South Pacific Highway

Medford, Oregon, 97501

Attention: Chief Financial officer

Telecopy No.: (541) 864-2784

 

3



--------------------------------------------------------------------------------

with a copy to:

Wasserstein & Co., LP

1301 Avenue of the Americas

New York, NY 10019

Attention: George L. Majoros, Jr.

Telecopy No.: (212) 702-5635

6. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first above written.

 

HARRY AND DAVID   By:   /S/ STEPHEN V. O’CONNELL     Name:   Stephen V.
O’Connell Title:   CFO & CAO

Receipt of the foregoing Assumption Agreement is hereby acknowledged on and as
of the date set forth above.

 

UBS AG, STAMFORD BRANCH, as Administrative Agent     By:   /S/ DAVID B. JULIE  
  Name:   David B. Julie Title:   Associate Director     By:   /S/ RICHARD L.
TAVROW     Name:   Richard L. Tavrow Title:   Director     GMAC COMMERCIAL
FINANCE, LLC, as Collateral Agent     By:   /S/ JOSEPH SKAFEROWSKY     Name:  
Joseph Skaferowsky Title:   Director

[Signature Page to the Assumption Agreement]

 

5



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned (i) hereby acknowledges and consents to each of the
terms of the attached Assumption Agreement, and (ii) acknowledges, ratifies and
confirms all of its obligations and undertakings under the Credit Agreement and
related Loan Documents and agrees that all of its obligations and undertakings
thereunder shall remain in full force and effect in accordance with the terms
thereof after giving effect to the attached Assumption Agreement.

 

BEAR CREEK ORCHARDS, INC.     By:   /S/ STEPHEN V. O’CONNELL     Name:   Stephen
V. O’Connell Title:   CFO & CAO     BEAR CREEK OPERATIONS, INC.     By:   /S/
STEPHEN V. O’CONNELL     Name:   Stephen V. O’Connell Title:   CFO & CAO   HARRY
& DAVID HOLDINGS, INC.     By:   /S/ STEPHEN V. O’CONNELL     Name:   Stephen V.
O’Connell Title:   CFO & CAO

[Signature Page to the Assumption Agreement]

 

6